Citation Nr: 1547866	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-08 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension.

2.  Entitlement to an effective date earlier than May 31, 2005, for the grant of service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for hypertension with an evaluation of 10 percent, effective May 31, 2005.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in September 2015.  A transcript is of record. 

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

In September 2015, the Veteran filed a petition to reopen previously denied claims of service connection for diabetes mellitus type 2 and prostate cancer.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

During the September 2015 Board hearing, the Veteran argued that the RO erroneously denied his initial 1988 claim of service connection for hypertension because it did not consider VA treatment records in VA's constructive possession at the time.  See September 2015 Board hearing transcript, at 5.  The Board finds that the Veteran's testimony has raised the issue of whether the initial 1988 denial of service connection for hypertension contains clear and unmistakable error (CUE).  As this issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over it and must refer it back to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an increased rating for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an August 1988 decision, the RO denied entitlement to service connection for hypertension.  The Veteran was concurrently notified of that decision, but he did not appeal, and new and material evidence was not received within the one year period of the notice letter.

2.  The Veteran filed a claim to reopen entitlement to service connection for hypertension in May 2005; service connection was granted in a January 2012 rating decision, and the RO assigned an effective date of May 31, 2005.

3.  The record includes no communication from the Veteran or his representative received earlier than May 31, 2005, which constitutes either a formal or informal request to reopen the previously denied claim of service connection for hypertension.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 31, 2005, for the grant of service connection for hypertension have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from downstream issues following the grant of service connection for hypertension.  Once service connection is granted the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the Veteran was provided full notice prior to the adjudication of her service connection claim, including how to establish an effective date. There is also no indication that any records remain outstanding that would help substantiate the claim for an earlier effective date.

Generally, for reopened claims, the effective date will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement. Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits. The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim. The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

The RO granted service connection for hypertension effective as of May 31, 2005, in a January 2012 rating decision.  The assigned effective date corresponds to the date in which VA received the Veteran's petition to reopen his previously denied claim of service connection for hypertension.  He believes that this award should be effective as of his initial claim for service connection in February 1988.  He contends that his initial claim was erroneously denied because the RO did not consider relevant VA treatment records that were in VA's constructive possession at the time.  See September 2015 Board hearing transcript, at 5.

The RO denied the Veteran's initial claim of service connection for hypertension in a July 1988 rating decision, based on a the absence of complaints or diagnosis of hypertension in service, and the lack of a diagnosis of hypertension after service.  Days later, the Veteran submitted new evidence of a current diagnosis.  The RO reconsidered the claim, but reiterated its denial in an August 1988 decision.  Although notified of the denial, the Veteran did not submit a notice of disagreement or otherwise indicate the intent to appeal within one year.  Additionally, no new and material evidence was received within one year of the August 1988 denial.  Hence, the decision is final.  See 38 U.S.C.A. §§ 5104, 7105(c); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.302(a), 20.1113.  

Once a rating decision becomes final, there are only two exceptions to finality: either the decision is subject to revision based on clear and unmistakable error (CUE) or the Veteran submits a claim to reopen.  Norton v. Principi, 376 F.3d 1336, 138-89 (2004); Cook v. Principi, 318 F.3d 1334, 1337.  Of those two possibilities, only a request for revision based on CUE can result of an earlier effective date for the award of disability benefits.  See 38 U.S.C.A. § 5110; Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  As stated in the introduction, the Board has found the issue of whether the initial 1988 denial of service connection for hypertension contains CUE to have been raised by the record, but does not have jurisdiction over it.  Accordingly, it has referred this issue to the AOJ for appropriate action.

In this case, the initial denial of service connection became final, and the claim upon which service connection was granted was received in May 31, 2005.  Additionally, there is no evidence that a formal or informal claim to reopen entitlement to service connection was received prior to May 31, 2005.  As noted above, a report of examination or hospitalization can sometimes be accepted as an informal claim. However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Treatment records do not constitute informal claims when service connection has not yet been established for the claimed condition. 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet.App. 33 (1993). 

Therefore, the weight of the evidence is against an effective date prior to May 31, 2005; the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. §§ 5107, 5110, 7105; 38 C.F.R. §§ 3.102, 3.400. 


ORDER

Entitlement to an effective date prior to May 31, 2011, for the grant of service connection for hypertension is denied.


REMAND

The Veteran was last afforded a VA examination in January 2013 to determine the current severity of his hypertension.  During the September 2015 Board hearing, he stated that his hypertension had worsened since the VA examination.  He indicated that he was taking increased medications, had had higher blood pressure readings, and was suffering from increased headaches.  He also stated that his eyes had worsened but he was unaware if that was caused by his hypertension.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his hypertension.  The examiner should note review of the entire claims file and conduct all appropriate tests.

The examiner should measure and record all subjective and objective manifestations of hypertension.

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


